Title: To George Washington from John Hancock, 9 October 1777
From: Hancock, John
To: Washington, George



Sir,
York Town: Pennsylvania October 9th 1777.

It is with the highest Pleasure I comply with the Order of Congress in conveying to you the enclosed Resolve expressing the Thanks of that Body to you for the wise and well concerted Attack upon the Enemy near Germantown on the 4th Inst: and also to the Officers and Soldiers for their brave Exertions on that Occasion: And I must request you will communicate to them, this distinguished Mark of the Approbation of their Country.
It is indeed true “that the best Designs and boldest Efforts may sometimes fail of Success thro’ unforeseen Incidents,” yet is it a Source of Satisfaction to reflect in such Instances, that every Thing has been done to ensure Success that Human Wisdom could devise. Something must still be left to Fortune. It is not in Mortals to command Success—But permit me to say, Sir, you have done more on this Occasion—you have deserved it.
Wishing with the utmost Sincerity that your great & virtuous Exertions

in the Cause of Freedom & your Country may be crowned with Victory, I have the Honour to be, with perfect Esteem & Respect Sir your most obed. & very hble Servt

John Hancock Presidt

